NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SARMUKIT SINGH, AKA Singh Sarmukit,             No.    19-72224
AKA Sarmukh Sing, AKA Sarmuh Singh,
                                                Agency No. A205-939-898
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 6, 2021
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and KOBAYASHI,** District
Judge.

      Sarmukh Singh petitions for review of the decision of the Board of

Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) adverse

credibility determination and denial of asylum, withholding of removal, and relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
under the Convention Against Torture (“CAT”). Singh also challenges the BIA’s

refusal to grant him a continuance to present rebuttal evidence. We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      We review the BIA’s “factual findings, including adverse credibility

determinations, for substantial evidence.” Garcia v. Holder, 749 F.3d 785, 789

(9th Cir. 2014). The BIA’s factual findings “are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). We review the denial of a continuance for abuse of discretion,

and such denial “will not be overturned except on a showing of clear abuse.”

Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (quoting Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (per curiam)).

      The IJ’s and BIA’s adverse credibility determination is supported by

substantial evidence, as at least two of their reasons are supported by the record

and together those reasons are enough to support the adverse credibility

determination. First, the IJ and BIA found that Singh’s statements about the

Punjab police’s vigorous efforts to locate him only after he had left India were

implausible given that the Punjab police had shown absolutely no interest in Singh

while he was in India. This finding is supported by the record. And it was proper

for the IJ and BIA to give the implausible statements great weight in assessing

Singh’s credibility because they are central to his claims. See Shrestha v. Holder,


                                          2
590 F.3d 1034, 1046–47 (9th Cir. 2010) (“Although inconsistencies no longer need

to go to the heart of the petitioner’s claim, when an inconsistency is at the heart of

the claim it doubtless is of great weight.”). Second, the IJ and BIA found that the

timing of the second alleged police inquiry was suspicious, undermining Singh’s

credibility. Singh provided details about only two alleged police inquiries, one in

2014 and one in 2017 (just days before his merits hearing before the IJ). Because

the second alleged police inquiry bolstered Singh’s claims shortly after political

events in India had just weakened his claims, it was reasonable for the IJ and BIA

to conclude that its timing was suspicious, undercutting Singh’s credibility.

      Singh argues that the IJ and BIA erred in denying him asylum and

withholding of removal because they improperly determined he was not credible

and improperly discounted his corroborating evidence, including affidavits from

his family members and friends. Singh’s argument fails because, as discussed

above, the IJ’s and BIA’s adverse credibility determination was proper. We also

hold that the IJ’s and BIA’s decision to discount the corroborating evidence was

proper because much of the corroborating evidence specific to Singh simply

repeated his discredited testimony and none of the authors were available for cross-

examination. See Garcia, 749 F.3d at 791 (concluding that the agency reasonably

discounted corroborating documents based on the lack of independent verification

and cross-examination).


                                           3
      As to his claim for CAT relief, Singh argues that the BIA erred because it

provided no reason for denying relief beyond the adverse credibility determination

and disregarded his non-discredited evidence. We are not persuaded. The BIA

provided reasons for the denial, as it stated that the evidence did not show past

torture or the requisite government involvement. Singh’s CAT claim was based on

the same underlying testimony that the IJ and BIA found not credible. See

Shrestha, 590 F.3d at 1048–49. And nothing suggests that the BIA ignored

Singh’s non-discredited evidence. Rather, the BIA’s decision shows the opposite.

In analyzing the CAT claim, the BIA stated that Singh failed to “adduce

persuasive evidence—either testimonial or documentary—to establish that any

public official in India would be likely to inflict torture upon him or to consent or

acquiesce in its infliction by others.” (emphasis added). The emphasized language

implies that the BIA considered all the evidence. Cf. Garcia, 749 F.3d at 792 (“To

say that there is ‘no evidence in the record’ clearly implies that the BIA has looked

at all of the evidence in the record.”).

      Finally, Singh challenges the BIA’s denial of his motion for a continuance.

A motion for a continuance may be granted for “good cause shown.” 8 C.F.R.

§ 1003.29. The BIA found that Singh failed to show “good cause” because, among

other things, he showed no prejudice by the denial. That conclusion was

reasonable because Singh presented no rebuttal evidence he would have introduced


                                           4
had he been granted a continuance, and he did not explain how any rebuttal

evidence would have changed the outcome of his proceedings. Thus, Singh fails to

show that the BIA abused its discretion.

      PETITION DENIED.




                                           5